SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

317
KA 14-01319
PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

LAMAR T. ANDERSON, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CAITLIN M. CONNELLY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Genesee County Court (Robert C.
Noonan, J.), entered June 27, 2014. The order, inter alia, determined
that defendant is a level two risk pursuant to the Sex Offender
Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant appeals from an order determining that he
is a level two risk pursuant to the Sex Offender Registration Act
(Correction Law § 168 et seq.). Contrary to defendant’s contention,
County Court properly assessed 10 points under risk factor 12 for
defendant’s failure to genuinely accept responsibility for his conduct
as required by the risk assessment guidelines. The People established
by clear and convincing evidence that defendant “minimized the
underlying sexual offense[,] and . . . denied that he performed the
criminal sexual act [that] formed the basis for the conviction during
an interview with the Probation Department” (People v Jewell, 119 AD3d
1446, 1448, lv denied 24 NY3d 905 [internal quotation marks omitted];
see People v Wilson, 117 AD3d 1557, 1557, lv denied 24 NY3d 902;
People v Baker, 57 AD3d 1472, 1473, lv denied 12 NY3d 706).




Entered:    April 29, 2016                         Frances E. Cafarell
                                                   Clerk of the Court